Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with JOSEPH FELBER on 01/15/2021.

The application has been amended as follows: 
Claim 1: A hydraulic intensifier receives the incoming hydraulic pressure to output power, and the intensifying mechanism being arranged to receive the outputted power from the hydraulic motor and transform it to linear power of the piston, wherein the intensifying mechanism via the piston being arranged to build and communicate the amplified outgoing hydraulic pressure to a high-pressure line of the second sequence valve exceeds a pre-defined, possibly adjustable, threshold, and wherein the incoming hydraulic fluid before flowing [[passed]] past the second sequence valve towards the hydraulic motor, is configured to first urge open a pilot operated check valve of the HIB in communication with the high-pressure line to consequently release incoming hydraulic pressure at the high-pressure line.  
Claim 4: The HIB of claim 3 and being arranged to communicate the amplified outgoing hydraulic pressure to [[a]] the high-pressure line, possibly in communication with hydraulic components/appliances.  
Claim 5: The HIB of claim 1 and comprising an incoming port P, wherein building of hydraulic pressure from the incoming hydraulic pressure is when the incoming hydraulic fluid enters via incoming port P and exits towards the tank port T.  
Claim 6: The HIB of claim 5 and comprising a first sequence valve for communicating the incoming hydraulic pressure entering via the incoming port P towards the hydraulic motor, wherein the first sequence valve being arranged to permit fluid to pass onwards downstream only after pressure upstream of the valve exceeds a pre- defined, possibly adjustable, threshold.  
Claim 7: The HIB of claims 1, wherein the hydraulic motor being arranged to receive power in the form of pressure [N\m^2] and flow rate [m^3\sec] and provide the 
Claim 8: The HIB of claim 7, wherein the intensifying mechanism being arranged to receive the output power in the form of torque [Nm] and angular velocity [rad\sec] and provide [[output]] the linear power in the form of force [N] and stroke velocity [m\sec].  
Claim 9: The HIB of claim 4, wherein the intensifying mechanism is arranged to build the amplified outgoing hydraulic pressure between [[a]] the pilot operated check valve of the HIB and the piston.  
Claim 11: The HIB of claim 1, wherein the intensifying mechanism is arranged to build the amplified outgoing hydraulic pressure between the pilot operated check valve of the HIB and the piston, and wherein hydraulic fluid flowing [[passed]] past the second sequence valve towards the hydraulic motor urges a retraction\set back of the intensifying mechanism towards its starting position and additional drop in pressure in the amplified outgoing hydraulic pressure.  
Claim 12: The HIB of claim 4 and comprising an accumulator in fluid communication with the high-pressure line, wherein possibly the accumulator is in form of a single acting, spring return hydraulic cylinder.  

Claim 14: A hydraulic controller for hydraulically controlling logic and/or sequence of operation of work holding devices on a hydraulic work holding fixture by transforming incoming hydraulic pressure at a relative low-pressure to a plurality of outgoing hydraulic pressure routes, at least one route having a relatively higher pressure[[s]], and the controller comprising three sequence valves each being configured to permit fluid to pass onwards downstream only after pressure upstream exceeds certain pre-defined, possibly adjustable, thresholds, wherein each sequence one is arranged to communicate the incoming hydraulic pressure onwards towards the work holding fixture, for activating secondary clamps at the work holding fixture.  
Claim 15: The hydraulic controller of claim 14, wherein the hydraulic motor that receives power in the form of pressure [N\m^2] and flow rate [m^3\sec] and [[outputs]] provides output power in the form of torque [Nm] and angular velocity [rad\sec].  
Claim 16: The hydraulic controller of claim 15 and comprising an intensifying mechanism arranged to receive the [[outputted]] output power from the hydraulic motor and transform it to linear power of an intensifying piston in the form of force [N] and stroke velocity [m\sec], wherein the intensifying mechanism via the intensifying piston being arranged to build the relatively higher pressure communicated towards the hydraulic components of the work holding fixture, possibly located between a pilot operated check valve of the controller and the intensifying piston.  
Claim 17: The hydraulic controller of claim 14 and comprising a fluid line for communicating the incoming hydraulic pressure directly, [[possibly]] not through a sequence valve having an opening threshold, towards the work holding fixture, for possibly activating datum clamps in the work holding fixture.  

Claim 19: A method for transforming an incoming hydraulic pressure at a relative low- pressure to an amplified outgoing hydraulic pressure at a relative high-pressure, comprising the steps of: providing a hydraulic intensifier the amplified outgoing hydraulic pressure from the incoming hydraulic pressure is when incoming hydraulic fluid enters via the incoming port P and exits towards the tank port T, and the first sequence valve communicating the incoming hydraulic pressure entering via the incoming port P towards the hydraulic motor only after the incoming hydraulic pressure upstream of the sequence valve exceeds a pre-defined, possibly adjustable, threshold, and wherein the incoming hydraulic fluid before passing via the first sequence valve towards the hydraulic motor is configured to flow and fill the high[[ ]]-pressure line.  
Claim 22: The method of claim 19 and comprising a second sequence valve for communicating the incoming hydraulic pressure entering via the tank port T towards the hydraulic motor, wherein the second sequence valve being arranged to permit the incoming hydraulic fluid to pass onwards downstream only after the incoming hydraulic second sequence valve exceeds a pre-defined, possibly adjustable, threshold.  
Claim 23: The method of claim 22, wherein the incoming hydraulic fluid before flowing [[passed]] past the second sequence valve towards the hydraulic motor, is configured to first urge open a pilot operated check valve in communication with [[a]] the high-pressure line receiving the amplified outgoing hydraulic pressure and consequently release the amplified outgoing hydraulic pressure at the high-pressure line.  
Claim 24: The method of claims 19, wherein the hydraulic motor being arranged to receive power in the form of pressure [N\m^2] and flow rate [m^3\sec] and provide the output power in the form of torque [Nm] and angular velocity [rad\sec].  
Claim 25: The method of claim 24, wherein the intensifying mechanism being arranged to receive the output power in the form of torque [Nm] and angular velocity [rad\sec] and provide [[output]] the linear power in the form of force [N] and stroke velocity [m\sec].  
Claim 26: The method of claim 19, wherein the intensifying mechanism is arranged to build the amplified outgoing hydraulic pressure between a pilot operated check valve of the HIB and the piston.  
Claim 28: The method of claim 23, wherein the intensifying mechanism is arranged to build the amplified outgoing pressure between [[a]] the pilot operated check valve of the HIB and the piston, and wherein the incoming hydraulic fluid flowing passed the second sequence valve towards the hydraulic motor urges a retraction\set back of the intensifying mechanism towards its starting position and additional drop in pressure in the amplified outgoing hydraulic pressure.  

Claim 29: A method for controlling logic and/or sequence of operation of work holding devices on a hydraulic work holding fixture by transforming incoming hydraulic pressure at a relative low-pressure to a plurality of outgoing hydraulic pressure routes, at least one route having a relatively higher pressure[[s]], the method comprising the steps of: providing a hydraulic controller comprising at least three sequence valves, each being configured to permit fluid to pass onwards downstream only after the incoming hydraulic pressure upstream exceeds certain pre-defined, possibly adjustable, thresholds, wherein each sequence valve has a different threshold, a first one of the sequence valves having the lowest threshold is arranged to communicate the incoming hydraulic pressure onwards downstream towards [[a]] high-pressure line in communication with hydraulic components of the work holding fixture, a second one of the sequence valves having a threshold higher than that of the first valve is arranged to communicate the incoming hydraulic pressure onwards downstream towards a hydraulic motor, and a third one of the sequence valves having a threshold higher than that of the second [[valve]] one is arranged to communicate the incoming hydraulic pressure onwards towards the work holding fixture, for activating secondary clamps at the work holding fixture.  
Claim 30: The hydraulic controller of claim 29, wherein the hydraulic motor receives power in the form of pressure [N\m^2] and flow rate [m^3\sec] and outputs power in the form of torque [Nm] and angular velocity [rad\sec].  
Claim 31: The method of claim 30 and comprising an intensifying mechanism arranged to receive the outputted power from the hydraulic motor and transform it to the relatively higher pressure communicated towards the hydraulic components of the work holding fixture, possibly located between a pilot operated check valve of the controller and the intensifying piston.  
Claim 32: The method of claim 29 and comprising a fluid line for communicating the incoming hydraulic pressure directly, [[possibly]] not through a sequence valve having an opening threshold, towards the work holding fixture, for possibly activating datum clamps in the work holding fixture.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 19, Lapp; Ellsworth W. US 4366673 A, hereinafter Lapp, discloses the invention as claimed except fails to explicitly disclose an intensifying mechanism in the form of a hydraulic screw pump mechanism.  Instead, Lapp discloses an intensifying mechanism in the form of a hydraulic swashplate pump mechanism.  Further modifications of the device and/or method of claims 1 and 19 cannot be performed without improper hindsight bias, and would potentially render the device inoperable.  Therefore, claims 1 and 19 contain allowable subject matter.
Claims 2-13 and 20-28 depend upon claims 1 or 19 and, therefore, are also allowable.
Regarding claims 14 and 29, 
the three sequence valves (47, 48, 17) each being configured to permit fluid to pass onwards downstream only after pressure upstream exceeds certain pre-defined, possibly adjustable, thresholds, wherein each sequence valve has a different threshold.  Martin is silent regarding pre-defined thresholds for the valves.  Further modifications of the device and/or method of claims 14 and 29 cannot be performed without improper hindsight bias.  Therefore, claims 14 and 29 contain allowable subject matter.
Claims 15-18 and 30-33 depend upon claims 1 or 19 and, therefore, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW WIBLIN/Examiner, Art Unit 3745                                                                                                                                                                                                        /ABIY TEKA/Primary Examiner, Art Unit 3745